UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7568



OLUDARE OGUNDE,

                                            Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-404-AM)


Submitted:   April 30, 2002                 Decided:   June 10, 2002


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se.       Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Oludare Ogunde appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).     We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we deny a

certificate      of   appealability   and    dismiss    the    appeal   on    the

reasoning of the district court.          See Ogunde v. Director, Virginia

Dep’t of Corrections, No. CA-00-404-AM (E.D. Va. Sept. 10, 2001).

Ogunde’s motion to correct the record is denied.              We deny Ogunde’s

motion for the appointment of counsel at the Government’s expense

and   dispense    with   oral   argument    because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                      2